[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________              FILED
                                                                 U.S. COURT OF APPEALS
                                                                   ELEVENTH CIRCUIT
                                            No. 10-15472             AUGUST 12, 2011
                                        Non-Argument Calendar           JOHN LEY
                                      ________________________           CLERK

                            D.C. Docket No. 8:10-cv-01327-JDW-MAP

DANA P. BRIGHAM,
PATRICIA BRIGHAM,

llllllllllllllllllllllllllllllllllllllll                            Plaintiffs-Appellants,

                                                  versus

MICHAEL J. SCHLESINGER,
MICHAEL L. COTZEN,
EDWARD BRIGHAM,
ROBIN FORBES,
ALLEN FORBES, et al.,

llllllllllllllllllllllllllllllllllllllll                          Defendants-Appellees.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 12, 2011)
Before EDMONDSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

         Dana and Patricia Brigham, pro se, appeal the district court’s dismissal of

their civil rights complaint for lack of subject matter jurisdiction based on the

Rooker-Feldman doctrine.1 The instant case arises out of litigation in the Florida

state courts regarding the trust of EFP Brigham and his wife. The judgment of the

Florida Third Circuit Court of Appeal was adverse to Dana and Patricia Brigham

and they now attempt to challenge elements of the Florida proceedings in federal

court.

         On appeal, the Brighams present two arguments for why the

Rooker-Feldman doctrine does not apply: (1) they argue that the Defendants

defrauded the state appellate court; and (2) they argue that they did not have a

reasonable opportunity to raise certain federal issues in state court. They raise the

fraud argument for the first time on appeal. We have “repeatedly held that an

issue not raised in the district court and raised for the first time in an appeal will

not be considered by this court.” Walker v. Jones, 10 F.3d 1569, 1572 (11th Cir.

1994) (citation omitted). Thus, the sole remaining issue on appeal is whether the


         1
               The doctrine is named after two cases: Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16, 44 S. Ct. 149, 150 (1923); District of Columbia Court of Appeals v. Feldman, 460 U.S.
462, 476, 103 S. Ct. 1303, 1311 (1983).

                                               2
Brighams had a reasonable opportunity to raise their federal claims in the Florida

courts.

      Because this appeal is of a dismissal for lack of subject matter jurisdiction,

our review is de novo. See Nicholson v. Shafe, 558 F.3d 1266, 1270 (11th Cir.

2009). The Rooker-Feldman doctrine provides that “lower federal courts are

precluded from exercising appellate jurisdiction over final state-court judgments.”

Id. at 1268 (citation omitted). The Supreme Court has explained that the

Rooker-Feldman doctrine applies to “cases brought by state-court losers

complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon Mobil Corp. v. Saudi Basic Industries

Corp., 544 U.S. 280, 284, 125 S.Ct. 1517, 1521-22 (2005). The Rooker-Feldman

doctrine does not apply to cases in which the plaintiff did not have a reasonable

opportunity to raise federal claims in the state court proceedings. Casale v.

Tillman, 558 F.3d 1258, 1260 (11th Cir. 2009) (per curiam).

      We hold that the district court did not err in concluding that Rooker-

Feldman barred the Brighams’ complaint in this case. In this appeal, the

Brigham’s have simply offered no explanation for precisely which federal claims

they were not able to argue at the state level and what the reasons for that inability

                                          3
were. The only vague mention in this regard is to fraud, which, as we stated

above, was an argument not made before the district court and which will not be

considered by this Court. As the Brighams were state-court losers complaining of

injuries from a state-court judgment and seeking district court review and rejection

of that judgment, their claim is barred under the Rooker-Feldman doctrine and was

properly dismissed for lack of jurisdiction by the district court. See Exxon Mobil,

544 U.S. at 284, 125 S.Ct. at 1521-22. Accordingly, we affirm.

       AFFIRMED.2




       2
                Appellees’ motion for sanctions is denied. However, Appellants’ federal claims
are clearly without merit, and further litigation thereof might subject Appellants to sanctions.

                                                4